Citation Nr: 0902388	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of cold 
weather injuries to the upper extremities.

3.  Entitlement to service connection for residuals of cold 
weather injuries to the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
January 1947 and September 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran and his spouse appeared and testified at a 
hearing held before a Decision Review Officer at the RO in 
February 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service, 
was not manifest within a year after separation from service, 
and is not the result of any incident during service, to 
include exposure to noise.  

2.  The objective medical evidence fails to establish that 
the veteran currently has residuals of cold weather injury to 
his upper extremities.

3.  The objective medical evidence fails to establish that 
the veteran currently has residuals of cold weather injury to 
his lower extremities.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  Residuals of cold weather injury to the upper extremities 
were not incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  Residuals of cold weather injury to the lower extremities 
were not incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
February 2005, prior to the initial AOJ decision on his 
claims.  Additional notice was provided to the veteran in 
March 2006.  The Board finds that the notices provided fully 
comply with VA's duty to notify.  Likewise, the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
identified and submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  As for 
any deficiency in timing of any notice, the Board finds that 
there has been no prejudice to the veteran as he was provided 
with proper notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in 
timing of notice may be cured by affording the veteran 
appropriate notice and subsequent adjudication).  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran, and any error in this regard is 
harmless.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the claims for service 
connection because there is no competent evidence that the 
veteran currently has the claimed disorder or that the 
claimed disorder may be the result of any event, injury or 
disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Hearing Loss

The veteran contends that his current bilateral hearing loss 
is related to exposure to noise caused by B24 aircraft and 
machine gun fire while an aerial gunner training for the 
invasion of Japan for six months during service.  The Board 
notes that the veteran's military occupational specialty was 
aerial gunner during his first period of service.  Thus, the 
Board finds that the veteran's account of exposure to noise 
in service is credible.  

The veteran's service records, however, do not contain any 
references to hearing loss.  On separation examinations in 
December 1946 and April 1952, the veteran's hearing was found 
to be 15/15 on whispered voice.  At the February 2006 
hearing, the veteran acknowledged that he did not receive 
treatment in service for hearing loss nor has anyone ever 
told him that he had hearing loss in service.  Thus, the 
preponderance of the evidence is against finding that the 
veteran had hearing loss that manifested in service. 

Furthermore, there is no medical evidence of hearing loss 
within a year after separation from service.  The earliest 
evidence of hearing loss is from many years after service.  
Although the veteran testified that he was first told in 1954 
that he needed hearing aids, there is no medical evidence of 
a current hearing loss until March 2003.  A March 2003 VA 
treatment note lists hearing loss on the veteran's problem 
list.  Subsequent VA treatment notes show continued treatment 
for hearing loss with hearing aids.  The VA treatment 
records, however, contain no medical opinion indicating the 
etiology of the veteran's bilateral hearing loss, including 
whether it is related to service.  

There is no opinion of record, except the veteran's, relating 
his current bilateral hearing loss with his military service.  
As a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current bilateral hearing loss and any 
noise exposure during service.

For the sake of analyzing the claim, the Board accepts the 
veteran's testimony that he was exposed to factors such as 
loud noises in service.  However, to the extent that the 
veteran's testimony may be interpreted as indicating that he 
had continuity of symptomatology of hearing loss since 
service, the Board concludes that the testimony has less 
probative value than the other evidence of record which shows 
that there was no hearing loss for many years.  In this 
regard, the Board notes that the veteran's testimony is 
contradicted by the service records which indicate that he 
had normal hearing on examination in service.  Moreover, any 
claim of having had hearing loss on an ongoing basis is 
further contradicted by the complete lack of any medical 
evidence for many years after service.  Indeed, there is no 
indication that this disability was diagnosed or treated for 
many years following his separation from service.  See Maxson 
v. Gober, 230 F.3d 1330  (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in deciding a service 
connection claim).  

Furthermore, the Board concludes that contemporaneous medical 
records, such as the service records that are silent for 
complaints of hearing loss and show normal results on 
testing, have significantly higher probative value than 
testimony presented many years later in support of a claim 
for monetary benefits.  

The preponderance of the evidence is, therefore, against the 
veteran's claim because the evidence shows that hearing loss 
was not present during service, was not manifest within a 
year after separation from service, and has not been 
attributed to any event or injury during service by competent 
medical evidence.  Accordingly, the Board concludes that 
hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently the veteran's claim must be denied.

Cold Weather Injuries, Upper Extremities

Based upon a review of the evidence, the Board finds that 
entitlement to service connection for residuals of cold 
weather injuries to the upper extremities is not warranted as 
the evidence fails to establish by objective findings that 
the veteran has current cold weather injury residuals of the 
upper extremities.  Service treatment records are silent for 
any treatment of cold weather injuries, including the 
veteran's separation examination reports.  The veteran 
acknowledged at the February 2006 hearing that he did not 
seek treatment for any cold weather injuries during service.

Post-service VA and non-VA treatment records are silent for 
any complaints of or treatment for cold weather injuries to 
the upper extremities or residuals therefrom that have been 
related to service.  At the February 2006 hearing, although 
the veteran testified as to problems with his feet, he did 
not actually identify any current problems specific to his 
upper extremities that he relates to cold weather injuries in 
service.

Thus, the record is absent any evidence establishing the 
presence of a current disability related to cold weather 
injury to the veteran's upper extremities.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for residuals of cold weather 
injury to the upper extremities is denied because the medical 
evidence fails to establish the veteran has a current 
disability for which service connection may be granted.  

Cold Weather Injuries, Lower Extremities

Based upon a review of the evidence, the Board finds that 
entitlement to service connection for residuals of cold 
weather injuries to the lower extremities is not warranted as 
the evidence fails to establish by objective findings that 
the veteran has current cold weather injury residuals of the 
lower extremities.  Service treatment records are silent for 
any complaints of or treatment for cold weather injuries, 
including the veteran's separation examination reports.  The 
veteran acknowledged at the February 2006 hearing that he did 
not seek treatment for any cold weather injuries during 
service.

Post-service VA and non-VA treatment records show that, in 
2005, the veteran began having complaints about his feet.  A 
January 2005 VA treatment note indicates the veteran 
complained of numbness at the tips of his toes.  A June 2005 
VA treatment note shows the veteran complained of his feet 
hurting, having a burning feeling with walking or standing 
and when in bed at night for approximately 20 years.  
Physical examination showed mild 1+ pitting edema in his legs 
up to his knees.  His feet were flat and tender on the soles 
of both feet at the heel and anterior foot.  There were no 
open sores and no numbness, but dorsalis pedis pulse was not 
palpable.  The impression was fasciitis.  

An October 2005 private treatment note indicates a diagnosis 
of neuropathy.  A December 2005 treatment note shows the 
veteran's complaints of painful pruritis and burning of both 
feet with sharp pain with ambulation.  Physical examination 
revealed that both feet and legs were edematous.  There was 
decreased pressure sense dorsally and plantarly on both feet 
up to the ankle.  Vibratory sense was also decreased in both 
feet.  The impression was suspected diabetic neuropathy.  

Although medical evidence shows that the veteran has had some 
problems with his feet, this evidence shows it to have been 
associated with either fasciitis or diabetic neuropathy.  
Moreover, despite a February 2006 private treatment record 
that contains the language "cold injury during World War 
II," there is no medical opinion relating the veteran's 
present bilateral lower extremity problems to cold injuries 
received while the veteran was in service.  The only evidence 
relating the veteran's current bilateral foot problems to his 
military service is the veteran's own statements.  As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current lower extremity problems and any 
cold weather injury incurred during service.  Furthermore, 
the veteran himself first reported that the onset of his 
lower extremity problems was 20 years before (around 1985) 
well after his discharge from service.  Finally, the Board 
concludes that the contemporaneous medical records (such as 
the service records that are silent for complaints of cold 
injuries and the current VA and non-VA treatment records 
showing only recent diagnoses of any bilateral lower 
extremity problems) have significantly higher probative value 
than testimony presented many years later in support of a 
claim for monetary benefits.  

Thus, the record is absent any evidence establishing the 
presence of a current disability related to cold weather 
injury to the veteran's lower extremities.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for residuals of cold weather 
injury to the lower extremities is denied because the medical 
evidence fails to establish the veteran has a current 
disability for which service connection may be granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of cold 
weather injuries to the upper extremities is denied.

Entitlement to service connection for residuals of cold 
weather injuries to the lower extremities is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


